Exhibit 10.3

 

PROMISSORY NOTE

$2,000,000.00June 26, 2020

MidFirst Bank, a federally chartered savings association (collectively, with any
holder of this Note, "Lender") has made a revolving line of credit loan ("Loan")
to ARCADIA BIOSCIENCES, INC., a Delaware corporation ("Borrower"), pursuant to
the Loan Agreement ("Loan Agreement") of even date herewith, between Lender and
Borrower. All capitalized terms used, but not otherwise defined in this
Promissory Note have the meaning assigned such capitalized terms in the Loan
Agreement.

FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender, at 3030 E.
Camelback Road, Phoenix, Arizona 85016, or at such other address as may be
specified by Lender, the principal sum of $2,000,000.00, or such amounts as may
be advanced pursuant to the terms of the Loan Agreement, in Dollars, with
interest thereon as set forth in the Loan Agreement, and to be paid in
accordance with the terms of the Loan Agreement. Borrower's obligations to
Lender are governed by the Loan Agreement.

1.All terms of the Loan Agreement are incorporated into this Note.

2.This Note is secured pursuant to the Security Agreement.

3.This Note only evidences Borrower's obligations to Lender which are more
specifically set forth in the Loan Agreement.

4.This Note shall be construed and enforced in accordance with the laws of the
State of Arizona.

5.THIS NOTE IS NOT A NEGOTIABLE INSTRUMENT.  THIS NOTE IS NOT GOVERNED BY
ARTICLE 3 OF THE UCC.

ARCADIA BIOSCIENCES, INC., a Delaware corporation

 

 

By: /s/ Pamela Haley

Name: Pamela Haley

Title: CFO

 

 

 